Citation Nr: 0809853	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-41 398	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether the substantive appeal was timely filed to a 
rating decision in March 1998, denying the claims for 
increase for residuals of gunshot wounds.  

2. Entitlement to an effective date prior to October 27, 
2002, for a 60 percent rating for residuals of a gunshot 
wound of the thorax.  

3. Entitlement to an effective date prior to October 27, 
2002, for a 10 percent rating for residuals of a gunshot 
wound of the right thigh.   



ATTORNEY FOR THE BOARD
J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1970 to October 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in March 1998 and in 
March 2003, of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

In December 2007, the veteran notified the RO that he was no 
longer represented by a private attorney. 

Rating Decision of March 1998 

In November 1997, the RO notified the veteran that his 
statement in September 1997, disagreeing with the rating 
decision, denying his claims for increase for the gunshot 
wound residuals, was untimely as to the rating decision of 
August 1993, but his statement was considered as new claims 
for increase.  In a rating decision in March 1998, the RO 
denied the claims for increase for the gunshot wound 
residual.  The veteran timely filed a notice of disagreement, 
and the RO issued a statement of the case, addressing the 
claims, in May 1999.  In October 2002, the veteran through 
counsel asked about the procedural status of the claims, 
following the issuance of the statement of the case in May 
1999.  In a letter, dated in October 2002, the RO notified 
counsel that as no substantive appeal was filed the rating 
decision of March 1998 became final.  In response, counsel 
filed a substantive appeal, which was received by the RO in 
October 2002.  In December 2002, the RO notified counsel that 
the substantive appeal was untimely.  In December 2003, the 
RO issued a statement of the case, addressing whether the 
appeal of the March 1998 rating decision had been perfected.  
In March 2004, the veteran through counsel perfected the 
appeal of the timeliness of the substantive appeal to the 
March 1998 rating decision, which is now before the Board.



Rating Decision of March 2003

In a rating decision in March 2003, the increased the ratings 
for residuals of a gunshot wound of the thorax to 60 percent 
and of the right thigh to 10 percent, effective October 27, 
2002, the date of receipt of the claims for increase.  The 
veteran then appealed for an earlier effective date.  

The appeal of the above claims is deferred.  

The record raises other procedural due process questions that 
have the potential to affect the outcome of the claims for an 
earlier effective and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND 

Procedural Due Process 

Rating Decision of August 1993 

In a rating decision in August 1993, the RO denied the 
veteran's claims for compensable ratings for gunshot wound 
residuals of the thorax, abdomen, and right thigh.  Notice of 
the rating decision was mailed to the veteran in September 
1993. In November 1993, the veteran requested a hearing on 
the RO's denial of the compensable ratings.  In February 
1994, a hearing was held, and the veteran took issue with the 
noncompensable ratings for the gunshot wound residuals.  The 
hearing was transcribed and certified on March 3, 1994.  
After further development the RO again denied the claims for 
increase in a rating decision in December 1994.  

In a decision in July 1997 on an unrelated matter, the Board 
stated that the veteran had initiated an appeal of the RO's 
rating decision of August 1993, denying the claims for 
increase for gunshot wound residuals of the thorax, abdomen, 
and right thigh, and referred the matter to the RO for the 
issuance of a statement of the case. The Board did not 
identify the document that was construed as the notice of 
disagreement, initiating the appeal.  

In a letter, dated in November 1997, the RO notified the 
veteran that there was no timely notice of disagreement to 
the August 1993 rating decision, denying the claims for 
increase for the gunshot wounds, and no statement of the case 
was issued addressing the claims. 

Considering the veteran's pleadings, including the request 
for the hearing, the veteran's statement at the hearing in 
February 1994 before the RO that he took issue with the 
noncompensable ratings for the gunshot wound residuals, when 
later reduce to a writing in the transcript, was a notice of 
disagreement with date of certification of the transcript by 
VA, being the date of filing, that is, March 1994.  Tomlin v. 
Brown, 5 Vet. App. 355 (1993).  As the elements of a notice 
of disagreement were met, namely, disagreement with a 
specific determination of the agency of original jurisdiction 
and a writing filed with the RO within one year after the 
date of mailing of notice of the RO decision by the veteran, 
the veteran is entitled to a statement of the case, 
addressing the claims.  Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

Also there can be only one valid notice of disagreement as to 
a particular claim, extending to all subsequent RO and Board 
adjudications on the same claim until a final RO or Board 
decision has been rendered in that matter or the appeal has 
been withdrawn by the claimant.  Hamilton v. Brown, 4 Vet. 
App. 528 (1993). 

Rating Decision of November 1999 

In a rating decision, dated in November 1999, the RO found 
that there was no clear and unmistakable error in the rating 
decision by the RO in November 1977, denying compensable 
ratings for the residuals of gunshot wounds.  In November 
1999, counsel for the veteran stated that he was representing 
the veteran on all issues pending before the RO to include 
the claim of clear and unmistakable error.  In April 2001, 
counsel for the veteran asked the RO for the status of the 
claim of clear and unmistakable error.  

In December 2002, the RO notified counsel for the veteran 
that a notice of disagreement had not been filed to the 
rating decision in November 1999, adjudicating the claim of 
clear and unmistakable error in the rating decision by the RO 
in November 1977, denying compensable ratings for the 
residuals of gunshot wounds.  In March 2004, counsel for the 
veteran again raised the claim of clear and unmistakable 
error in the rating decision by the RO in November 1977, 
denying compensable ratings for the residuals of gunshot 
wounds.  In November 2005, counsel for the veteran referred 
to the rating decision by the RO in November 1999, denying 
the claim of clear and unmistakable error on the ratings of 
the residuals of the gunshot wounds, and he stated that the 
veteran intended to file a substantive appeal to perfect the 
appeal.  

In December 2005, the veteran filed a substantive appeal to 
the statement of the case, dated in November 2005, addressing 
the claims for an effective date prior to October 27, 2002, 
for a 60 percent rating for residuals of a gunshot wound of 
the thorax and a 10 percent rating for residuals of a gunshot 
wound of the right thigh.  In the statement of the case, RO 
cited as evidence the rating decision of November 1999, 
denying the claim of clear and unmistakable error in rating 
the residuals of the gunshot wounds.  In January 2006, 
counsel for the veteran separately filed a substantive 
appeal.  

Considering all pleadings of counsel to the include the 
statement of November 2005, the Board construes the statement 
of November 2005 as a notice of disagreement to the rating 
decision of November 1999, denying the claim of clear and 
unmistakable error in rating the residuals of the gunshot 
wounds, which is untimely on its face. 



Because the above procedural due process questions have the 
potential to affect the outcome of the claims for an earlier 
effective the case is REMANDED for the following action: 

1. Ask the veteran if he is still 
proceeding without representation?

2. Issue a statement of the case on the 
rating decision in August 1993, denying 
the claims for increase for gunshot wound 
residuals of the thorax, abdomen, and 
right thigh.  The veteran must file a 
timely substantive appeal, following the 
issuance of the statement of the case, if 
he seeks appellate review of the claims 
by the Board. 

3. Adjudicate the claim of whether there 
was a timely filed notice of disagreement 
to the rating decision of November 1999, 
addressing the claim of clear and 
unmistakable error in a rating decision 
in November 1977, denying compensable 
ratings for residuals of gunshot wounds 
of the thorax, abdomen, and right thigh.  
The veteran must file a timely notice of 
disagreement to the question of 
timeliness of the notice of disagreement 
and then a timely substantive appeal, 
following the issuance of the statement 
of the case on the question of timeliness 
of the notice of disagreement, if he 
seeks appellate review of the question of 
timeliness by the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

